 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE D. SCHREANE,                             No. 1:18-cv-00732-AWI-SKO (HC)
12                       Petitioner,
13           v.                                         ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS ON
14    S. LAKE,                                          APPEAL
15                       Respondent.                    (Doc. 18)
16

17          Petitioner, Clarence D. Schreane, is a federal prisoner proceeding pro se with a petition for
18
     habeas corpus pursuant to 28 U.S.C. § 2241. On November 15, 2018, the instant petition for writ
19
     of habeas corpus was dismissed, the Court declined to issue a certificate of appealability, and
20
     judgment was entered. On November 30, 2018, Petitioner filed a notice of appeal.
21
            On December 17, 2018, Petitioner filed an application to proceed in forma pauperis on
22

23   appeal. Examination of Petitioner’s application to proceed in forma pauperis shows that

24   Petitioner is unable to afford the costs of an appeal. Accordingly, the application to proceed in
25   forma pauperis on appeal is GRANTED. See 28 U.S.C. § 1915.
26
27

28
                                                       1
 1            The Clerk is directed to serve a copy of this order on the Court of Appeals for the Ninth
 2   Circuit.
 3

 4
     IT IS SO ORDERED.
 5

 6   Dated:     December 19, 2018                                  /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
